DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, line 8, the limitation of “the each of the plurality of conductors” is grammatically confusing and interpreted as meaning “each of the plurality of conductors . . . .”
Regarding claim 18, line 8, the limitation of the conductors being “selectively clamped” is ambiguous.  It is unclear what “selectively clamped” means as opposed to merely “clamped.”  Does it mean that the plurality of conductors may be either clamped or not clamped?  The limitation is treated as meaning that the conductors may be clamped or unclamped.
Regarding claim 18, line 10, the limitation of “a plurality of moveable clamping elements” is ambiguous.  Does the limitation mean that each clamping element is moveable 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-4, 6-8, 10, 11, 12, 14, and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuta et al. US 7467970 (“Ikuta”).  Regarding claim 1, Ikuta disclose a connector for a flat flexible cable 300, comprising:
	a housing 210 having a plurality of terminal receiving passageways (labeled TP in annotated figure 2 below);
	a plurality of terminals 220 each having a contact portion 221 held in one of the plurality of terminal receiving passageways and an exposed terminating portion 222; and
	a cover 100 selectively fixable to the housing in a clamping position, 
the cover including a plurality of clamping elements (the clamping elements, labeled CE below, being the plurality of surfaces of 103 underlying the exposed conductors 302a, the plurality of 

    PNG
    media_image1.png
    1603
    1238
    media_image1.png
    Greyscale

	Per claim 2 the housing comprises a base (labeled HB above) defining a plurality of recesses (labeled TR above) for receiving the plurality of terminals.
	Per claim 3, each of the plurality of clamping elements defines a clamping surface positioned to engage with one of the plurality of conductors arranged within the terminating portion of the terminal, wherein the conductor is clamped between the clamping surface and an opposing surface of the terminating portion with the cover in the clamping position.
	Per claim 4, the clamping surface comprises a rounded surface (labeled RS above) for engaging with the conductor, the rounded surface defining a radius of curvature (labeled RC above) extending in a longitudinal direction of the conductor.
	Per claim 6, each of the terminal portions comprise a generally C- shaped cross-section (defined by two legs 222 and the connecting bar at lead line 220 in figure 2) defining an open side, the clamping element inserted into the open side as the cover is placed in the clamping position. 
	Per claim 7, there is a locking mechanism (col. 8, lines 15-31) for fixing the cover in the clamping position relative to the housing.
	Per claim 8, the locking mechanism comprises a latch 102 defined on one of the cover or the housing.


    PNG
    media_image2.png
    1669
    1290
    media_image2.png
    Greyscale

	Regarding claim 11, Ikuta shows that the positioning feature comprises a protrusion (labeled PF in annotated figure 1 above) defined by the cover and a complementary recess (labeled PR in annotated figure 1 above) defined by the housing.
	Per claim 12, the plurality of conductors are exposed in a window (see figure 3 at 302a) extending through an insulation material 310 of the flat flexible cable, wherein in the clamping position, the cover (e.g., at 120 and at lead line 312 in figure 2) is configured to engage with the insulation material for fixing the position of the flat flexible cable relative to the housing.
	Per claim 14, the cover is removably attached to the housing.

Per claim 18, Ikuta discloses a connector assembly, comprising:
a flat flexible cable 300 having an insulation material 301 and a plurality of conductors 302 embedded in the insulation material, the plurality of conductors exposed in a window (see at 302a in figure 3) extending through a portion of the insulation material; and
	a connector including a housing 210 and a plurality of terminals 220, the housing having a plurality of terminal receiving passageways (labeled TP in annotated figure 2 above), 
the plurality of terminals each having a contact portion 221 held in one of the plurality of terminal receiving passageways and an exposed terminating portion (at 222).
Each of the plurality of conductors exposed in the window is selectively clamped in electrical contact with the terminating portion of one of the plurality of terminals by a 
Per claim 19, there is a cover 100 selectively fixable with respect to the housing, wherein the plurality of clamping elements are defined on the cover, each of the clamping elements insertable into a respective one of the termination portions of the plurality of terminals for applying a compressive force on a conductor arranged therein.
Per claim 20, there is a locking mechanism 102 for selectively fixing the moveable clamping elements relative to the housing.

	Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US 6713830 (“Saito”).
	Regarding claim 1, Saito discloses a connector for a flat flexible cable 8, comprising:
	a housing 2 having a plurality of terminal receiving passageways (see passage holding terminal 3 at 33 in figure 1);
	a plurality of terminals 3 each having a contact portion (34 and 33) held in one of the plurality of terminal receiving passageways and an exposed terminating portion 31; and
	a cover 4 selectively fixable to the housing in a clamping position, 

	Per claim 3, each of the plurality of clamping elements defines a clamping surface positioned to engage with one of the plurality of conductors arranged within the terminating portion of the terminal, wherein the conductor is clamped between the clamping surface and an opposing surface of the terminating portion with the cover in the clamping position.
	Per claim 5, a clamping surface of each of the plurality of clamping elements defines a protrusion (see at lead line 52 in figure 1 and also at 52 in figure 9) extending therefrom for engaging with a respective one of the plurality of conductors.

	Claims 1, 7, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouissie.
	Per claim 1, Mouissie discloses a connector for a flat flexible cable 41, comprising:
	a housing 12 having a plurality of terminal receiving passageways 34;
	a plurality of terminals 36 each having a contact portion held in one of the plurality of terminal receiving passageways and an exposed terminating portion (see figure 3 at portion of contact  36 abutting conductors 42 of cable 41); and
	a cover 10 selectively fixable to the housing in a clamping position, 
the cover including a plurality of clamping elements 16 extending therefrom and configured to simultaneously clamp each of a plurality of conductors 42 of the flat flexible cable 
	Per claim 7, there is a locking mechanism (18, 20) for fixing the cover in the clamping position relative to the housing.
	Per claim 8, the locking mechanism comprises a latch 18 defined on one of the cover or the housing.
	Per claim 9, the latch extends through a corresponding opening 40 in an insulation material of the flat flexible cable.
	Per claim 13, the cover is hingedly attached to the housing (col. 2, lines 25-30).

Allowable Subject Matter
Claims 15-17 are allowable.  Regarding claim 15, the prior art does not disclose the device as claimed, including the first inner housing and pair of second inner housings and housing covers operating as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROSS N GUSHI/Primary Examiner, Art Unit 2833